Case 1:20-cv-02929-WFK-VMS Document 52 Filed 01/07/21 Page 1 of 2 PageID #: 215

                                                                               Seth D. Weinberg, Esq.

                                                                               450 Seventh Ave, Suite 1408
                                                                               New York, New York 10123
                                                                               T. 212.643.6677
                                                                               F. 347.491.4048
                                                                               sweinberg@hasbanilight.com




 January 7, 2021

 VIA CM/ECF
 Magistrate Judge Vera M. Scanlon
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, 1214 South
 Brooklyn, New York 11201

        RE:     Windward Bora, LLC v. Dean Holding, LLC et al.
                Case No.: 20-cv-02929-WFK-VMS
                Joint Status Letter Concerning Outstanding Discovery

 Dear Magistrate Judge Scanlon,

 We represent the Plaintiff Windward Bora, LLC (“Windward Bora”) in the above referenced
 foreclosure matter. On September 29, 2020, this Court ordered that the parties provide a joint letter
 concerning status and identifying outstanding discovery issues no later than January 7, 2021. See
 ECF Scheduling Order. The purpose of this joint letter is to comply with the Court’s Order.

 On September 30, 2020, the parties consented to service of discovery related materials through
 email. Windward Bora served a subpoena to testify dated September 30, 2020 on non-party
 Clarence W. Wells. Windward Bora also served a subpoena commanding production dated
 September 30, 2020 on non-party Trinity Financial Services, LLC (“Trinity”). On October 6, 2020,
 Windward Bora served defendant Amos Financial LLC (“Amos”) with its Rule 26 disclosures and
 on October 13, 2020 Amos served its Rule 26 Disclosures. On October 23, 2020, Windward Bora
 served Amos with its First Set of Requests For Production and a Notice of Deposition. On that
 same day, Amos served Windward Bora with its First Request For Production of Documents. On
 October 27, 2020, Amos served Windward Bora with a notice of Deposition. On December 10,
 2020, Amos served its discovery responses and on December 15, 2020, Windward Bora served its
 discovery responses.

 The outstanding discovery issues are as follows:

    -   Trinity failed to comply with the Windward Bora subpoena;
    -   The deposition of Clarence wells that was scheduled to occur on December 17, 2020 had
        to be cancelled because Mr. Wells was ill with COVID-19 on the scheduled date. The
        deposition is rescheduled for January 12, 2021;
    -   The Depositions of a representatives from Windward Bora and Amos need to be scheduled.

 Please do not hesitate to contact us with any questions. We thank this Court for its continued
 attention to this matter.
Case 1:20-cv-02929-WFK-VMS Document 52 Filed 01/07/21 Page 2 of 2 PageID #: 216




                                                Respectfully,

                                                /s/ Seth D. Weinberg




                                       2
